Order entered January 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00133-CR

                               ESTEBAN GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-83445-2016

                                           ORDER
       The State’s motion for extension of time to file its brief is GRANTED. The clerk is

directed to file the brief submitted by the State with its December 31, 2018 motion.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE